EXHIBIT 10.7
EXHIBIT B
FORM OF LOCK-UP AGREEMENT
December 30, 2009
Each Holder referenced below:

  Re:   Exchange Agreement, dated as of December 30, 2009 (the “Exchange
Agreement”), between T3 Motion, Inc., a Delaware corporation (the “Company”) and
the holders signatory thereto (each, a “Holder” and, collectively, the
“Holders”)

Ladies and Gentlemen:
     Defined terms not otherwise defined in this letter agreement (the “Letter
Agreement”) shall have the meanings set forth in the Exchange Agreement.
Pursuant to Section 3(d) of the Exchange Agreement and in satisfaction of a
condition of the Company’s obligations under the Exchange Agreement, the
undersigned irrevocably agrees with the Company that, from the date hereof until
August 27, 2010 (such period, the “Lock-Up Period”), the undersigned will not
offer, sell, contract to sell, hypothecate, pledge or otherwise dispose of (or
enter into any transaction which is designed to, or might reasonably be expected
to, result in the disposition (whether by actual disposition or effective
economic disposition due to cash settlement or otherwise) by the undersigned or
any Affiliate of the undersigned or any person in privity with the undersigned
or any Affiliate of the undersigned), directly or indirectly, including the
filing (or participation in the filing) of a registration statement with the
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of
Section 16 of the Exchange Act with respect to, any shares of Common Stock or
Common Stock Equivalents beneficially owned, held or hereafter acquired by the
undersigned (the “Securities”). Commencing on the end of the Lock-Up Period, the
undersigned shall have the right to sell an amount of Securities equal up to
1/24th of the Securities in each calendar month through the end of the 6 month
period following the Lock-Up Period (such 6 month period, together with the
Lock-Up Period, shall be referred to as the “Restriction Period”). Beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act. In order to enforce this covenant, the Company shall impose irrevocable
stop-transfer instructions preventing the Transfer Agent from effecting any
actions in violation of this Letter Agreement.
     The undersigned acknowledges that the execution, delivery and performance
of this Letter Agreement is a material inducement to each Holder to complete the
transactions contemplated by the Exchange Agreement and that each Holder (which
shall be a third party beneficiary of this Letter Agreement) and the Company
shall be entitled to specific performance of the undersigned’s obligations
hereunder. The undersigned hereby represents that the undersigned has the power
and authority to execute, deliver and perform this Letter Agreement, that the
undersigned has received adequate consideration therefor and that the
undersigned will indirectly benefit from the closing of the transactions
contemplated by the Exchange Agreement.





--------------------------------------------------------------------------------



 



     This Letter Agreement may not be amended or otherwise modified in any
respect without the written consent of each of the Company, each Holder and the
undersigned. This Letter Agreement shall be construed and enforced in accordance
with the laws of the State of New York without regard to the principles of
conflict of laws. The undersigned hereby irrevocably submits to the exclusive
jurisdiction of the United States District Court sitting in the Southern
District of New York and the courts of the State of New York located in
Manhattan, for the purposes of any suit, action or proceeding arising out of or
relating to this Letter Agreement, and hereby waives, and agrees not to assert
in any such suit, action or proceeding, any claim that (i) it is not personally
subject to the jurisdiction of such court, (ii) the suit, action or proceeding
is brought in an inconvenient forum, or (iii) the venue of the suit, action or
proceeding is improper. The undersigned hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by receiving a copy thereof sent to the Company at the address in
effect for notices to it under the Exchange Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. The undersigned hereby waives any right to a trial by jury. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. The undersigned agrees and understands that this
Letter Agreement does not intend to create any relationship between the
undersigned and each Holder and that each Holder is not entitled to cast any
votes on the matters herein contemplated and that no issuance or sale of the
Securities is created or intended by virtue of this Letter Agreement.
     This Letter Agreement may be executed in multiple counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that all parties need not sign
the same counterpart. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.
     By its signature below, the Transfer Agent hereby acknowledges and agrees
that, reflecting this Letter Agreement, it has placed an irrevocable stop
transfer instruction on all Securities beneficially owned by the undersigned
until the end of the Restriction Period. This Letter Agreement shall be binding
on successors and assigns of the undersigned with respect to the Securities and
any such successor or assign shall enter into a similar agreement for the
benefit of the Holders.
*** SIGNATURE PAGE FOLLOWS***

2



--------------------------------------------------------------------------------



 



     This Letter Agreement may be executed in two or more counterparts, all of
which when taken together may be considered one and the same agreement.
/s/ Ki Nam
Signature
Ki Y. Nam
Print Name
CEO
Position in Company
Address for Notice:
78 Linda Isle Drive
Newport Beach, CA 92660
27,155,230
Number of shares of Common Stock
1,000,000
Number of shares of Common Stock underlying subject to warrants, options,
debentures or other convertible securities
976,865 — Series A Preferred Shares
1,953,730 — Series G Warrants
274,774 — Series E Warrants
     By signing below, the Company agrees to enforce the restrictions on
transfer set forth in this Letter Agreement.

   
 
 
By:    /s/ Kelly Anderson
 
Name: Kelly Anderson
Title: CFO

3



--------------------------------------------------------------------------------



 



Acknowledged and agreed to
as of the date set forth above:
Securities Transfer Corporation
By:
 
Name:
Title:

4